                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


UNITED STATES OF AMERICA                                                            RESPONDENT

v.                                 Criminal No. 6:17-cr-60043
                                     Civil No. 6:19-cv-6069

HENRY SMITH                                                                             MOVANT

                                             ORDER


       Before the Court is the Report and Recommendation filed November 4, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 46. Judge Bryant recommends that Movant Henry Smith’s Motion to Vacate, Set Aside,

or Correct Sentence Pursuant to U.S.C. § 2255 (ECF No. 41) be denied and that this case be

dismissed with prejudice. No party has filed objections to the Report and Recommendation, and

the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the

Report and Recommendation in toto. Accordingly, Smith’s Motion to Vacate, Set Aside, or

Correct Sentence Pursuant to U.S.C. § 2255 (ECF No. 41) is DENIED and this case is

DISMISSED WITH PREJUDICE. Further, the Court finds that an appeal from dismissal would

not be taken in good faith and that no certificate of appealability should be issued.

       IT IS SO ORDERED, this 8th day of January, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
